Opinion by
Judge Lindsay:
The law and facts of this case were by consent submitted to- the judge. His finding on the facts must therefore be treated as the verdict of a jury.
The date of the $12.59 note is inconsistent with the appellant’s theory that Wallace collected sixty dollars on the $98.00 note early in the war. The only witness who attempted to explain this inconsistency is Allison. His character is assailed, and the circuit judge seems to have disregarded his testimony, and we cannot say he erred in doing so.
Judgment affirmed.